Title: From John Adams to Benjamin Stoddert, 22 August 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Aug 22d 1799

I thank you for your favor of the 14th. I am very well satisfied to send Capt. Barry with the envoys, & with all the arrangements you have made of the navy. Your letter to Capt. Truxton communicated the appointment of Talbot & his rank, with all possible delicacy, both towards them & me. Inclosed is a letter from Mr. Sheafe, communicating the information of the launching of the Congress on the 15th. I hope this ship will be got to sea with all possible dispatch, having just confidence in Capt. Sever & great hopes of his success.
